CM/ECF-GA Northern District Court                                  https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?994527936973394-...
                          Case 1:17-cv-02989-AT Document 721 Filed 03/06/20 Page 1 of 1




                                                    1:17-cv-02989-AT
                                            Curling et al v. Raffensperger et al
                                               Honorable Amy Totenberg

                                Minute Sheet for proceedings held In Open Court on 03/06/2020.


              TIME COURT COMMENCED: 2:05 P.M.
              TIME COURT CONCLUDED: 4:50 P.M.                     COURT REPORTER: Shannon Welch
              TIME IN COURT: 2:45                                 DEPUTY CLERK: Harry Martin
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                Bruce Brown representing Donna Curling
         PRESENT:                   David Cross representing Donna Curling
                                    Alexander Denton representing Brad Raffensperger
                                    Mary Kaiser representing Donna Curling
                                    Halsey Knapp representing Donna Curling
                                    David Lowman representing The Fulton County Board of Registration and
                                    Elections
                                    Robert McGuire representing Donna Curling
                                    Carey Miller representing Brad Raffensperger
                                    John Powers representing Coalition for Good Governance
                                    Cheryl Ringer representing The Fulton County Board of Registration and
                                    Elections
                                    Vincent Russo representing Brian P. Kemp
                                    Adam Sparks representing Donna Curling
                                    Bryan Tyson representing Brad Raffensperger
         PROCEEDING
                                    Motion Hearing(Motion Hearing Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:               The Court held a hearing regarding motions for preliminary injunction.
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                              3/6/2020, 4:53 PM
